06/02/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 20-0367



                            No. DA 20-0367

THE CITY OF MISSOULA,

           Plaintiff and Appellee,
     v.

BRIANNE NICOLE RANA,

           Defendant and Appellant.


                                ORDER


      Upon consideration of Appellant’s motion for extension of time,

and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including July 5, 2021, within which to prepare, file, and

serve Appellant’s opening brief on appeal.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                      June 2 2021